Citation Nr: 0933432	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

The propriety of the rating reduction from 50 percent to 40 
percent effective on December 1, 2007 for the service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to an increased rating for the 
service-connected lumbosacral strain, rated as 40 percent 
disabling, and denied entitlement to a TDIU.  This case was 
also initially on appeal from a March 2006 RO rating decision 
that denied the veteran's claim for a temporary total rating 
based on hospitalization for treatment of a service-connected 
disability, in excess of 21 days, pursuant to 38 C.F.R. 
§ 4.29.  That claim was later withdrawn by the appellant.

During the appeal period, the RO issued a rating decision in 
February 2006 that increased the 40 percent rating to 50 
percent, for the service-connected lumbosacral strain, 
effective on August 31, 2005.  As that award was not a 
complete grant of benefits, the issue remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO then 
issued another rating decision in, September 2007, which 
reduced the 50 percent rating to 40 percent for the service-
connected lumbosacral strain, effective from December 1, 
2007.  As the reduction occurred during the pending appeal 
for increase, it was deemed inextricably intertwined with the 
increased rating claim, and as such, the propriety of the 
reduction was considered a part of the pending appeal, and it 
was addressed in a May 2008 Board decision.  

The May 2008 Board decision denied entitlement to an 
increased rating for the service-connected lumbosacral 
strain, and denied entitlement to a total rating based on 
unemployability due to service-connected disability (TDIU).  
The May 2008 Board decision dismissed as withdrawn the issue 
of entitlement to a temporary total disability evaluation 
based on hospitalization for treatment of a service-connected 
disability, in excess of 21 days in accordance with 38 C.F.R. 
§  4.29; and, the issue of the propriety of the reduction 
from 50 percent to 40 percent for the service-connected 
lumbosacral strain was remanded back to the RO for additional 
development of the record.

The veteran initially requested to appear for a personal 
hearing before a Decision Review Officer at the RO, but he 
later withdrew that request in writing.


FINDINGS OF FACT

1.  A 50 percent evaluation for the service-connected 
lumbosacral strain was in effect from August 31, 2005 until 
December 1, 2007; a period of less than five years.

2.  The RO's September 2007 rating decision, which reduced 
the Veteran's rating for the service-connected lumbosacral 
strain, complied with the procedural requirements and 
afforded the Veteran all required due process.

3.  Additional medical evidence or argument added to the 
claims file within 60 days after the proposed reduction 
issued in April 2007 includes evidence of a June 2007 
discectomy and subsequent VA examination reports reflecting 
improvement in the Veteran's symptoms of low back pain and 
radicular leg pain.


CONCLUSION OF LAW

The reduction of the disability evaluation for the service-
connected lumbosacral strain from 50 percent to 40 percent, 
effective December 1, 2007, was proper, and restoration of a 
50 percent evaluation is not warranted.  38 U.S.C.A. §§ 1155, 
1159, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.951, 
4.71a; Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the underlying increased rating claim, the RO 
provided the appellant pre-adjudication notice by letter 
dated in May 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

Although the initial notification did not advise the Veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, a subsequent 
letter was sent to the Veteran in May 2006 that specifically 
addressed the issue of effective dates and disability 
ratings.  The claim was subsequently readjudicated in 
Supplemental Statements of the Case dated in May 2007, 
September 2007 and October 2007.  Furthermore, the increased 
rating issue was denied by the Board in a May 2008 decision.  

Regarding the propriety of the reduction issue, additional 
notice requirements are necessary.  More specifically, when 
the reduction in evaluation of a service-connected disability 
or employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, 38 C.F.R. § 3.105 
requires that the RO issue a rating proposing the reduction 
or discontinuance which sets forth all the material facts and 
reasons.  In addition, detailed notification of the proposed 
rating must be sent to the Veteran with explanation for the 
proposed action.  Such notice must advise the Veteran that he 
or she has 60 days to present additional evidence to show why 
compensation payments should be continued at the present 
level.  The notice must also advice the Veteran of his or her 
right to a predetermination hearing, which must be requested 
within 30 days of the notice, to continue benefits at the 
current rate.  Whether or not a hearing is conducted, a 
written notice of the final action shall be issued to the 
Veteran setting forth the reasons therefore and the evidence 
upon which it s based.

The RO issued a rating decision in April 2007 that proposed 
to reduce the 50 percent rating to 40 percent for the 
service-connected lumbosacral strain.  Notice of the proposed 
reduction was sent to the Veteran in May 2007.  The notice 
substantially complied with the requirements set forth at 
38 C.F.R. § 3.105, by providing a detailed explanation for 
the proposed action.  The notice advised the Veteran that he 
had 60 days to present additional evidence to show why 
compensation payments should be continued at the present 
level.  The Veteran was advised of his right to a 
predetermination hearing, and that he had 30 days within 
which to request such a hearing.  

The Veteran initially requested a hearing, but later canceled 
the hearing and held a telephone conference with a DRO from 
the RO regarding the proposed reduction.  According to the 
August 2007 Report of Telephone Conference, the Veteran was 
provided with an additional 30 days to submit private 
evidence in support a continuance of the 50 percent rating.  
No additional private treatment records were ever received.  

At the end of the 30 days, the RO issued a written notice of 
the final action to the Veteran, in September 2007, setting 
forth the reasons for the reduction and the evidence upon 
which it was based.

The notices provided to the Veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Reductions/Restorations

A veteran's disability rating will not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  When an RO makes a rating reduction without 
following the applicable regulations, the reduction is void 
ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Service connection for lumbosacral strain was established 
pursuant to a March 1978 rating decision.  An initial 10 
percent rating was assigned.  That rating was subsequently 
reduced to noncompensable effective from March 1992.  A 20 
percent rating was assigned for the service-connected 
lumbosacral strain, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 effective from September 3, 1999.  A November 2003 
rating decision increased the 20 percent rating to 40 
percent, effective from April 17, 2002, pursuant to 
Diagnostic Codes 5237-5295.  

The 40 percent rating was confirmed and continued in a July 
2005 rating decision and the Veteran timely appealed that 
determination.  During the appeal period, the RO issued a 
rating decision in February 2006 that increased the 40 
percent rating for the service-connected lumbosacral strain 
to 50 percent, effective from August 31, 2005; however, in 
April 2007, the RO issued a rating decision proposing to 
reduce the 50 percent rating back to 40 percent.  In a 
September 2007 rating decision, the rating for the service-
connected lumbosacral strain was reduced to 40 percent, 
effective from December 1, 2007.  In a May 2008 decision, the 
Board denied the Veteran's claim for an increased rating for 
the service-connected lumbosacral strain, and remanded the 
issue of the propriety of the rating reduction from 50 
percent to 40 percent for the service-connected lumbosacral 
strain back to the RO for additional development of the 
record.  

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction and giving the veteran 60 days 
to submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i) 
(2).  The effective date of the reduction will be the last 
day of the month in which a 60-day period from the date of 
notice to the veteran of the final action expires.  38 C.F.R. 
§ 3.105(e), (i) (2) (i).

As the procedural requirements of 38 C.F.R. § 3.105(e) were 
followed, the remaining question is whether the reduction was 
proper.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the 50 percent evaluation assigned the service-
connected lumbosacral strain was in effective from August 31, 
2005 through November 30, 2007; a period of less than five 
years.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Thus, a 
single reexamination disclosing improvement in the disability 
may be sufficient to warrant reduction in a rating.  See 38 
C.F.R. § 3.344(c).

The Veteran's 40 percent rating was initially increased to 50 
percent based on, at least in part, findings in a January 
2006 VA examination report.  The Veteran was seen for 
assessment of radicular symptoms secondary to low back 
strain.  At that time, the Veteran's medications included 
hydrocodone, Demerol and carisoprodol; he indicated that he 
was unable to sleep, work, or stand for long periods as a 
result of the back pain.  A complete evaluation of the spine 
was not possible because of pain.  The Veteran was unable to 
bend backward from an erect position due to high-grade 
paraspinous spasm.  Forward bending was limited to 2 degrees 
and none in the lumbar spine.  Bending was only in the hips 
and thoracic spine.  Side bending only went 6 degrees, again 
with no motion at all in the lumbar spine and only 6 degrees 
of bending right and left in the thoracic spine.  Shoulder 
twisting only went 3 degrees right or left.  According to the 
examiner, the Veteran had classical evidence of paraspinous 
spasm, pain, and tenderness in the lumbar spine.  Based on 
magnetic resonance imaging (MRI) results, the examiner felt 
that the Veteran had radiculitis superimposed on a chronic 
painful state and dependency on prescription narcotics.  The 
diagnosis included, in pertinent part, "maximum lumbar 
paraspinous muscle spasm secondary to the anatomical 
abnormalities documented the MRI report.  The examiner also 
commented that the Veteran's complaints amounted to total 
disability; that the location and distribution of pain 
included radiation to both legs.  The Veteran's ability to 
walk required a cane.  The Veteran looked like he needed a 
walker.  According to the examiner, the Veteran's range of 
motion was almost moot since he could not move the lumbar 
spine at all and had virtually no motion in his trunk.  
Attempts to obtain additional information regarding 
repetitive trunk use were impossible as the Veteran was 
unable to do this.  Flare-ups were constant, and there was 
objective evidence of painful motion, spasm, weakness and 
tenderness in the lumbar spine.  Finally, the examiner 
concluded that neurologic findings were obviously abnormal 
and the Veteran had been incapacitated for the prior 12 
months.  

Based on this evidence, the RO increased the Veteran's 
disability rating to 50 percent in a February 2006 rating 
decision.  

At a March 2007 VA examination, the Veteran continued to 
complain of lower back pain that radiated into both lower 
extremities and into his toes, with constant tingling in the 
right lower extremity and intermittent tingling in the left 
lower extremity.  He took Lortab, muscle relaxers, and had 
epidural steroid injections with partial relief of his 
symptoms.  Although the Veteran described his symptoms as 
"undescribable, excruciating pain," he had no 
incapacitating episodes in the prior 12 months.  On physical 
examination, flexion was from 0 to 70 degrees, with pain at 
70 degrees.  Extension was to neutral with pain.  Right and 
left lateral rotation was from 0 to 10 degrees with pain.  
Right lateral flexion was 0 to 20 degrees with pain at 20.  
Left lateral flexion was neutral as he was unable to 
accomplish it.  He was nontender, but did have some spasm in 
the paraspinous muscles bilaterally in the lower lumbar area.  
Motor strength was 5/5 in all muscle groups.  Deep tendon 
reflexes were absent and sensation was decreased in all 
dermatomes of the right lower extremity, intact in the left 
lower extremity.  The examiner concluded that the symptoms of 
the right lower extremity were moderately severe and symptoms 
in the left lower extremity were moderate.  The examiner 
specifically mentioned, however, that the Veteran's service-
connected lumbar strain was unrelated to the Veteran's 
current condition.  The examiner explained that there was no 
proof to show that a soft tissue injury would cause 
radiculopathy symptoms in the lower extremities or any type 
of nerve root impingement.  Furthermore, the examiner found 
no additional limitations following repetitive use, no flare-
ups, no effect of incoordination, fatigue, weakness or lack 
of endurance on his spine function.  

Based on this evidence, the RO proposed to reduce the 
veteran's disability rating from 50 percent to 40 percent for 
the service-connected lumbosacral strain.  

Additional evidence was added to the record, including VA 
records from August 2006 showing that the Veteran received 
epidural steroid injections, and an April 2007 magnetic 
resonance imaging (MRI) report indicating that the Veteran's 
degenerative disc disease at L4-5 and L5-S1 had progressed 
since the last study in 2005.  There is also a May 2007 
notation from a VA doctor indicating that the Veteran was on 
a significant amount of narcotic pain medication because of 
chronic back pain with radiculopathy and that he nay not be 
employable because of that.  

Most significantly, the record reflects that the Veteran 
underwent a right L4-5 minimally invasive 
diskectomy/decompression surgical procedure in June 2007.  A 
follow-up neurological report prepared approximately one week 
after the surgery indicated that the Veteran's right-sided 
pain had improved.  However, in August 2007, the Veteran 
still continued to complain of low back pain.

In September 2007, the Veteran still walked with a cane; but, 
he was able to walk further and with less pain than before 
the surgery.  A post-operative EMG was normal.  

Finally, the Veteran's back was examined by VA in November 
2008.  At that time, the Veteran reported that the spinal 
surgery helped, although he still had back pain every day, 
rated a 10/10, and constant.  On examination, there was no 
deformity of the spine, no swelling and no palpable 
tenderness.  Flexion was from 0-85 degrees with pain at 85 
degrees, extension was 0 to 10 degrees, with pains at L4-L5, 
right and left lateral flexion was 0 to 20 degrees with pains 
at L4-L5, right and left lateral rotation was 0 to 10 degrees 
with pains at L4-L5.  Motor skills were normal.  Deep tendon 
reflexes were - to 1+ on both patellae, absent bilateral 
ankle jerks.  There was normal strength in both lower 
extremities.  There was no foot-drop bilaterally.  Sensation 
was decreased in all dermatomes of the right lower extremity 
when compared to the left lower extremity.  Active range of 
motion did not produce any weakness, fatigue, or 
incoordination.  There was no additional range of motion loss 
with repetitive movements.  Gait was normal.  Straight leg 
raise 0 to 90 degrees on the left produced no back pain, but 
0 to 60 degrees on the right produced back pain.  There was 
no muscle spasm and no atrophy.  The examiner concluded that 
the Veteran's service-connected lumbosacral sprain had 
nothing to do with his current L4-L5 minimal invasive 
discectomy and decompression and radiculopathy of the right 
lower extremity.  

In a March 2009 addendum report, the November 2008 examiner 
added that the Veteran's range of motion on the 2008 
examination was better than the spine examination in 2006.  
The examiner also added that it was very difficult to 
distinguish whether the Veteran's chronic low back pains come 
from his degenerative disc disease post surgical problems or 
from the service-connected lumbosacral strain; however, the 
examiner reiterated his opinion that the Veteran's current 
low back problems and radiculopathy were unrelated to the 
service-connected lumbosacral strain.  

The Veteran's lumbar spine disability is evaluated under 
Diagnostic Code 5237  Spine disabilities are evaluated under 
a General Rating Formula for Diseases and Injuries of the 
Spine.  As relevant to this appeal, Diagnostic Code 5237 
provides a 20 percent rating with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
for lumbosacral strain is assigned under Diagnostic Code 5237 
for forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned under 
Diagnostic Code 5237 for lumbosacral strain with unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating for lumbosacral strain is assigned for unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).  A 
note following the schedular criteria directs that associated 
objective neurologic abnormalities are to be evaluated 
separately. See 38 C.F.R. § 4.71, Diagnostic Code 5237.

Prior to September 2003, the Veteran's lumbar spine 
disability was rated under Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003.  Under the 
old criteria, a 20 percent rating was assigned where there 
was muscle spasm on extreme forward bending, or a unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent rating was assigned for severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).  A 40 percent rating 
was the maximum allowable rating under the old criteria for 
rating lumbosacral strain.

Based on the foregoing evidence, there is clear improvement 
in the Veteran's back pain between the time of the January 
2006 VA examination and the evidence dated on or after March 
2007.  Essentially, at the time of the January 2006 
examination, the Veteran was unable to move the lumbar spine, 
and the RO considered this evidence of ankylosis; however, 
based on the medical evidence of record beginning in March 
2007, the Veteran was able to move his spine, even before the 
surgery in June 2007.  Moreover, although the Veteran's disc 
disease and resultant radiculopathy have specifically not 
been attributed to the service-connected lumbosacral strain, 
the November 2008 examiner in the March 2009 addendum opinion 
stated that it was difficult to determine from which 
disability the Veteran's chronic back pain arose.  When it is 
not possible to separate the effects of service-connected and 
non-service-connected disabilities, such effects should be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, 
regardless of the source of the Veteran's back pain, his 
condition has improved based on the objective evidence of 
record, which includes, but is not limited to increase range 
of motion of the lumbar spine, and a decrease in extent and 
severity of paraspinal spasm.  

Accordingly, the reduction in rating from 50 percent to 40 
percent for the service-connected lumbosacral strain was 
proper, the criteria for restoration of the 50 percent rating 
from December 1, 2007, are not met.

In arriving at this decision, consideration is given to pain 
on motion and functional loss due to pain under DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 and 4.45.  
The medical evidence of record clearly reflects that pain and 
functional loss has already been considered in determining 
the range of motion and the impact on the Veteran's daily 
activities.  Accordingly, the schedular criteria are adequate 
and appropriate.
  
The preponderance of the evidence is against the claim to 
restore the 50 percent rating for the service-connected 
lumbosacral strain; there is no doubt to be resolved; and the 
reduction to 40 percent was proper.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  


ORDER

The rating reduction from 50 percent to 40 percent effective 
on December 1, 2007 was proper and restoration of a 50 
percent rating for the service-connected lumbosacral strain 
is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


